Case 1:16-cr-00151-TWP-DKL Document 121 Filed 09/15/20 Page 1 of 2 PageID #: 472




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:16-cr-00151-TWP-DKL
                                                     )
 MARIO ALFONSO TELLO,                                ) -03
                                                     )
                              Defendant.             )


            Order Denying Motion for Appointment of Counsel Without Prejudice

        Defendant filed a pro se letter seeking appointment of counsel for purposes of filing a

 motion for compassionate release under Section 603 of the First Step Act, which is codified at 18

 U.S.C. § 3582(c)(1)(A)(i). Dkt. 120. On its face, the motion does not show that Defendant is

 entitled to compassionate release under § 3582(c)(1)(A) or that the interests of justice support

 appointing counsel at this time. Accordingly, the motion, dkt. [120], is denied without prejudice.

         If Defendant wishes to pursue a motion for compassionate release, Defendant may do so

 by completing and returning the enclosed form motion. If Defendant files a pro se motion for

 compassionate release, the Court will evaluate whether to appoint counsel. The clerk is directed

 to enclose a copy of the form Motion for Sentence Reduction Pursuant to 18 U.S.C. §

 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.


        Date:   9/15/2020
Case 1:16-cr-00151-TWP-DKL Document 121 Filed 09/15/20 Page 2 of 2 PageID #: 473




 Distribution:

 Mario Alfonso Tello
 Reg. No. 15306-028
 FCI Elkton
 Federal Correctional Institution
 P.O. Box 10
 Lisbon, OH 44432

 All Electronically Registered Counsel




                                         2
